Memorandum by
the Court.
The judgment in favor of plaintiff after nonjury trial should be reversed on the law and facts and complaint dismissed, without costs. Upon all the evidence we find that plaintiff was guilty of negligence contributing to the happening of the accident. In view of this finding we are required by section 584 of the Civil Practice Act to grant the motion for judgment which the court below ought to have granted (9 Carmody-Wait on New York Practice, § 177, p. 603 and cases therein cited).